Citation Nr: 0323344	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, 



INTRODUCTION

The veteran served on active duty from June 1961 to September 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) regional office (RO) in Atlanta, Georgia.


REMAND

In August 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included VA examinations 
and treatment records.  As a result of the development, the 
Board has received additional medical evidence.  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations, which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
has not had the opportunity to review the additional evidence 
received in conjunction with the Board's development.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO is requested to readjudicate 
the veteran's claim with consideration of 
all the evidence added to the record 
since the statement of the case.  If the 
benefit sought is not granted the RO 
should furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on the veteran's 
claim since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




